 1   JAMES A. BUSTAMANTE, (SBN 133675)
     1000 Brannan Street, Suite 488
 2
     San Francisco, California 94103
 3   Telephone: 415/394-3800
     Facsimile: 415/522-1506
 4   Email: john@jacksonsquarelaw.com
 5   FORD GREENE (CABN 107601)
     Hub Law Offices of Ford Greene
 6
     711 Sir Francis Drake Blvd.
 7
     San Anselmo, California 94960
     Telephone: (415) 258-0360
 8   Fax: (415) 456-5318
     Email: fordgreene@comcast.net
 9

10   Attorney for Defendant
     BRYAN ADAMS,
11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15                                       SAN FRANCISCO DIVISION

16
     UNITED STATES OF AMERICA,                        ) Case No.: 3:17-cr-00294-rs
17                                                    )
                                                      ) STIPULATION AND [PROPOSED] ORDER
18                          Plaintiff,                ) TO RESCHEDULE SENTENCING
                                                      )
19   v.                                               )
                                                      )
20                                                    )
     BRYAN ADAMS,                                     )
21                                                    )
                            Defendant.                )
22                                                    )
23

24          THE PARTIES HEREBY STIPULATE AND AGREE to continue sentencing hearing,

25   presently set for October 23, 2018, be continued to December 4, 2018 .
26
            This request is being made because Defense counsel needs more time to properly prepare
27
     for Sentencing. In addition, the Probation Officer assigned to this case has left the office and the
28



                       STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SENTENCING
                                                    1
 1   new Probation Officer Joan Vazquez – Santiago has no objection to this request. The parties
 2
     verified with the courtroom deputy that the court is available on that date.
 3
            Wherefore, based on the files and records in this case and for the reason presented above,
 4
     the Parties stipulate and agree a continuance of the sentencing hearing to December 4th will allow
 5

 6   reasonable time necessary for all parties; and that an Order issue excluding time between

 7   October 23, 2018 and December 4, 2018, pursuant to 18 U.S.C. section 3161(h)(7)(A) and
 8
     (B)(iv), where the ends of justice served by this continuance outweigh the best interest of the
 9
     public and the defendant in a speedy trial.
10

11

12

13
                                                                                     /s/
14
                                                           JAMES A. BUSTAMANTE
15                                                         Attorney for Defendant BRYAN ADAMS

16

17

18

19                                                                                   /s/

20                                                         FORD GREENE
                                                           Attorney for Defendant BRYAN ADAMS
21

22

23

24
                                                                                     /s/
25
                                                           SHIAO LEE
26                                                         Assistant United States Attorney
27

28



                       STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SENTENCING
                                                    2
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3
     Dated: 10/5/18
            _____________
 4                                      _______________________________
                                        HON. RICHARD SEABORG
 5
                                        United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



            STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SENTENCING
                                         3
